Barnard, P. J.
The revocation of the license was without legal justification. The license is granted on conditions. It may be revoked for a violation of these conditions, or a violation of any of them. Complaint was made against the relator to the board of excise, averring that the relator kept his saloon open at irregular hours, and that the house was disorderly: The hearing was set down for July 13, 1891. The relator appeared, and denied the charges. The board vacated the license without proof other than that in-, ferred from the character and standing of the complainants. The excise act (chapter 549, Laws 1873, § 4) intended to give the accused a hearing, and power to obtain witnesses. The board of excise must be satisfied of the relator’s violation of the terms of his license. This does not mean that an assurance of guilt by men of good character should be sufficient, when the guilt is denied by the accused party. The decision is subject to review. People v. Forbes, (Sup.) 4 N. Y. Supp. 757. The order of the board of excise should therefore be reversed, with costs. All concur.